PER CURIAM.
The appellant has taken this appeal from an order of the trial court summarily denying his motion to vacate filed pursuant to Rule 3.850 Florida Rules of Criminal Procedure. In his motion to vacate the appellant contended the trial court erred in sentencing him to two consecutive three year minimum mandatory sentences for use of a firearm in the commission of a robbery and a kidnapping both of which occurred in the same transaction. We reverse.
The Supreme Court in Palmer v. State, 438 So.2d 1 (Fla.1983) has prohibited the stacking of multiple consecutive three year minimum mandatory sentences upon conviction of separate offenses occurring in the same incident. Therefore, the consecutive minimum mandatory sentences imposed herein are in error. In accordance therewith, we remand this cause to the trial court with directions to correct the sentences so that the two minimum mandatory sentences will be served concurrently.
Reversed and remanded with directions.